


Exhibit 10(i)
AMENDMENT NUMBER [TWO]1[THREE]2 (the “Amendment”), dated as of [●], between OLIN
CORPORATION, a Virginia corporation (“Olin”), and [●] (“Executive”), to the
Executive Agreement (the “Executive Agreement”), dated as of [●], between Olin
and Executive.
WHEREAS the Executive Agreement specifically references age 65 as the applicable
mandatory retirement age under Olin’s mandatory retirement policy for specified
job positions of Olin; and
WHEREAS the Compensation Committee of the Board of Directors of Olin has
determined to modify Olin’s mandatory retirement policy for specified job
positions of Olin to change the applicable age from 65 to 66.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
SECTION 1. Amendment to Section 4(b). Section 4(b) of the Executive Agreement
shall be deemed to have been deleted and the following section shall be deemed
to have been inserted in its place:
“Notwithstanding Section 4(a), if Executive would otherwise have been required
by Olin policy to retire at the applicable age specified in Olin’s mandatory
retirement policy for specified job positions, as in effect on the date of
Termination (the “Mandatory Retirement Age”), then if the date upon which
Executive would have attained the Mandatory Retirement Age falls during the
12-month period immediately following the date of Termination, the aggregate
amount payable pursuant to Section 4(a) shall be reduced to the amount equal to
the product of (i) the Executive Severance, multiplied by (ii) a fraction, the
numerator of which is the number of days from the date of Termination through
and including the date upon which Executive would have attained the Mandatory
Retirement Age and the denominator of which is 365, and such reduced amount
shall be payable (subject to the Release requirement set forth in Sections 4(a)
and 6) in equal installments in accordance with Olin’s normal payroll practices
over the period that begins on the 55th day after the date of Termination and
ends on the 55th day after the date upon which Executive would have attained the
Mandatory Retirement Age.”
________________________
1Note to Draft: This is the first amendment to the Executive Agreements with
Messrs. Rupp, Pain and McIntosh.
2Note to Draft: This is the second amendment to the Executive Agreements with
Messrs. Fischer, Greer and Curley.



--------------------------------------------------------------------------------






SECTION 2. Amendment to Section 5(b). Section 5(b) of the Executive Agreement
shall be deemed to have been deleted and the following section shall be deemed
to have been inserted in its place:
“Notwithstanding the foregoing Section 5(a), no such service credit or insurance
coverage will be afforded by this Agreement with respect to any period after the
date upon which Executive would have attained the Mandatory Retirement Age.”
SECTION 3. Amendment to Section 7(a). Section 7(a) of the Executive Agreement
shall be deemed to have been deleted and the following section shall be deemed
to have been inserted in its place:
“As an inducement to Olin to provide the payments and benefits to Executive
hereunder, Executive acknowledges and agrees that, except as otherwise provided
in Section 7(g), in the event of Executive’s termination of employment for any
reason, Executive agrees to comply with the restrictions set forth in Section
7(b) for a one-year period from the date of Termination (or, if earlier, until
Executive would have attained the Mandatory Retirement Age) (the “Non-Compete
Term”), provided that if Executive’s employment is not terminated by reason of a
Termination (and Executive therefore is not entitled to receive the payments and
benefits set forth in Sections 4 and 5 hereof), then Executive need not comply
with the restrictions set forth in Section 7(b).”
SECTION 4. Amendment to Section 7(c). Section 7(c) of the Executive Agreement is
hereby amended by adding the following sentence immediately after the last
sentence of such section:
“Notwithstanding the foregoing, nothing in this Agreement shall prevent
Executive from exercising any legally protected whistleblower rights (including
under Rule 21F under the Securities Exchange Act of 1934, as amended).”
SECTION 5. Amendment to Exhibit A. Exhibit A of the Executive Agreement is
hereby amended by adding the following sentence immediately after the last
sentence of paragraph 5 of such exhibit:
“Notwithstanding the foregoing, nothing in this Agreement shall prevent
Executive from exercising any legally protected whistleblower rights (including
under Rule 21F under the Securities Exchange Act of 1934, as amended).”
SECTION 6. Governing Law; Construction. This Amendment shall be deemed to be
made in the Commonwealth of Virginia, and the validity, interpretation,
construction and performance of this Amendment in all respects shall be governed
by the laws of the Commonwealth of Virginia without regard to its principles of
conflicts of law. No provision of this Amendment or any related document shall
be construed against or interpreted to the disadvantage of any party hereto by
any court or other governmental or judicial authority by reason of such party’s
having or being deemed to have structured or drafted such provision.

2

--------------------------------------------------------------------------------




SECTION 7. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the parties to the
Executive Agreement, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Executive Agreement, all of which shall continue in full force and effect. This
Amendment shall apply and be effective on and following the date hereof only
with respect to the provisions of the Executive Agreement specifically referred
to herein. On and after the date hereof, any reference to the Executive
Agreement shall mean the Executive Agreement as modified hereby.
SECTION 8. Counterparts. This Amendment may be executed in one or more
counterparts (including via facsimile), each of which shall be deemed to be an
original, but all of which together shall constitute one and the same instrument
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other party.
IN WITNESS WHEREOF, this Amendment has been executed by the parties as of the
date first written above.




 
OLIN CORPORATION
By:
 
 
Name:
Title:





 
EXECUTIVE
 
 
 
[Name]




3